 
 
I 
111th CONGRESS
2d Session
H. R. 4788 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2010 
Mr. Bishop of New York (for himself, Mr. Michaud, and Mr. McCotter) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 49, United States Code, to establish limitations on the approval of cooperative arrangements between 2 or more air carriers or between an air carrier and a foreign air carrier, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Aviation Jobs Outsourcing Prevention Act. 
2.Limitations on approval of cooperative arrangements between air carriers 
(a)FilingSection 41309(a) of title 49, United States Code, is amended by inserting after may file the following: , and, with respect to an arrangement described in subsection (b)(3), shall file,.  
(b)ApprovalSection 41309(b) of such title is amended— 
(1)by striking or at the end of paragraph (1)(B); 
(2)by striking the period at the end of paragraph (2)(B) and inserting ; or; and 
(3)by adding at the end the following: 
 
(3)or, after periodic review, end approval of, an agreement, request, or modification that provides for or permits the sharing or pooling of revenue or profits between participating carriers earned in covered operations, unless the Secretary finds that each participating air carrier’s share of the pooled revenue or pooled profits (whichever share is greater) contributed by covered operations in any measurement period does not exceed 130 percent of the participating air carrier’s share of pooled ASMs in covered operations during the measurement period.. 
(c)DefinitionsSection 41309 of such title is amended by adding at the end the following: 
 
(d)DefinitionsIn subsection (b)(3) and this subsection, the following definitions apply: 
(1)Covered operationsThe term covered operations means the nonstop carriage of passengers under an agreement, request, or modification described in subsection (b)(3) between a place in the United States and a place outside the United States. 
(2)Measurement periodThe term measurement period means any period of 12 consecutive months commencing on or after the first day of the first month of operations under an agreement, request, or modification described in subsection (b)(3) following the Secretary’s approval or reapproval thereof. 
(3)Participating air carrierThe term participating air carrier means an air carrier participating in an agreement, request, or modification described in subsection (b)(3). 
(4)Participating carriersThe term participating carriers means 2 or more air carriers, or an air carrier and a foreign air carrier, participating in an agreement, request, or modification described in subsection (b)(3). 
(5)Pooled ASMsThe term pooled ASMs means the available seat miles operated by the participating carriers in covered operations that contribute to the pooled revenues or profits from such operations in the measurement period. 
(6)Share of pooled ASMsThe term share of pooled ASMs means, with respect to an air carrier during a measurement period, the quotient of the pooled ASMs operated by the air carrier in that period divided by the aggregate of all pooled ASMs operated in that period by the participating carriers.. 
(d)ApplicabilityThe amendments made by this section shall apply to agreements, requests, and modifications referred to in section 41309(a) of title 49, United States Code, whether approved before the date of enactment of this Act or submitted for approval prior to, on, or after such date of enactment. 
 
